DETAILED ACTION
1.         Claims 1-15, as originally filed on 07/02/2021, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 01/11/2022 has been considered by the examiner. An initialed copy is attached.

Claim Rejections - 35 USC § 102
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.     Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Khe et al. (US 2018/0298157 A1).
	As to claim 14, Khe teaches a composition produced using a graphene oxide and hydroxylated fullerene (see para. 0042: the water-soluble engraved graphene can be a graphene hybrid composite comprising one or more of a graphene oxide and fullerene (reads on both in the claims) and chemically bonded functional groups –OH (reads on “hydroxylated”); see also FIG. 6 & para. 0046-0053, 0114, 0123).
	As to claim 15, Khe teaches a supercapacitor comprising an electrode comprising the GMA-fullerene composite produced using the method of claim 1 (see para. 0042-0053, FIG. 6: the water-soluble engraved graphene can be a graphene hybrid composite comprising a graphene oxide and fullerene and functional groups –OH (reads on “hydroxylated”); see para. 0045 & 0195: the product [that comprises the engraved graphene] can be a supercapacitor).
In the event that Khe’s disclosure presented above is insufficient to anticipate claims 14-15, it would have nonetheless have been obvious to the skilled artisan to produce the claimed composition and product, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
It is noted that instant claims 14-15 are product-by-process claims. The burden is on Applicant to show how the composition and supercapacitor product differ when produced by the claimed method before such a claim can be fully evaluated for novelty or nonobviousness. See MPEP 2113, which includes this guidance: “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” 


Allowable Subject Matter
6.	Claims 1-13 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter: Method claims 1-13 are allowable over the closest related references: Khe et al. (US 2018/0298157 A1) and Campbell et al. (US 9,870,871 B1; cited on the IDS).
The prior art does not teach, disclose or fairly suggest a method for producing a graphene macro-assembly (GMA)-fullerene composite comprising adding a hydroxylated fullerene compound to a graphene oxide and performing a gelation process, as required by independent claim 1. Embodiments of a “gelation process” are recited in dependent claims 8-9 and 13.
Khe teaches a method for producing a water soluble engraved graphene comprising a graphene oxide and fullerene with -OH functional groups (see para. 0046-0053), but fails to teach or suggest gelation, as required by instant claim 1. 
Campbell teaches a method for producing a graphene macro-assembly (GMA)-fullerene composite comprising providing a GMA comprising a three-dimensional network of graphene sheets crosslinked by covalent carbon bonds and incorporating at least 20 wt.% of at least one fullerene compound (see col. 5, line 4 to col. 9, line 19). Campbell fails to disclose or suggest that the fullerene compound is hydroxylated, and actually teaches away from that modification (see col. 9, lines 3-4: the GMA can be substantially free of graphene sheets with hydroxyl functionalities). 
The remaining references listed on the PTO-892 and/or PTO-1449 forms have been reviewed by the Examiner and are considered to be state of the art graphene (GMA)-fullerene composites, supercapacitors/compositions comprising said composites and methods for producing the same, cumulative to or less material than the prior art references discussed above.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Khe and/or Campbell to arrive at the claimed method as a whole with its required combination of features, one novel element of which is performing a gelation process using a graphene oxide and hydroxylated fullerene.
One of ordinary skill in the art would not find the instantly claimed method limitations to be obvious variants of the prior art teachings and other known methods for producing graphene-fullerene composites. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Emphasis above was added by the Examiner.
If necessary/appropriate, additional reasons for allowance will be provided in a Notice of Allowability communication.

Conclusion
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 20, 2022